Title: To John Adams from Cyrus Griffin, 20 January 1800
From: Griffin, Cyrus
To: Adams, John



Sir,
Wmsburg January 20th: 1800—

Understanding that an increase of Salary, will be solicited by some of the District Judges, and that the President of the United States would be written to upon the subject, if not improper I take the freedom to mention to you that my claim particularly rests upon a solid foundation: the District of Virginia is very large, the Business of the different Courts lengthy and laborious, almost equal to that of the whole Union, living very expensive, and my necessary disbursements exceeding the Salary more than five hundred dollars.
As to myself personally it may be said with truth that I have been in the Federal Service more years than any man in the United States, to the total ruin of my little patrimony.
Some time ago I did myself the honor to write to you Sir concerning the Ship Niger, and other matters; I hope and trust there was nothing offensive in the letter, as nothing of that Nature was intended, but the most profound respect and consideration with which / I am, Sir, / Your obedient Servant

Cyrus Griffin